Per Curiam.

Since the grant of appellees’ Civ. R. 12(B)(6) motions and their affirmance by the court of appeals in the case sub judice, this court has recognized the tort of intentional infliction of emotional distress. See Yeager v. Local Union 20 (1983), 6 Ohio St. 3d 369, where the court held:
“One who by extreme and outrageous conduct intentionally or recklessly causes serious emotional distress to another is subject to liability for such emotional distress, and if bodily harm to the other results from it, for such bodily harm.”
The intentional or reckless infliction of emotional distress is an independent tort which does not require an underlying tort for an injured party to recover.1 However, the court recognized in Yeager, supra, that the conduct *153of the alleged tortfeasor must be “extreme and outrageous.” The court found the standard set forth in comment d to Section 46 of the Restatement of the Law 2d, Torts (1965) 71, 73, to be helpful in defining “extreme and outrageous”:
“* * * It has not been enough that the defendant has acted with an intent which is tortious or even criminal, or that he has intended to inflict emotional distress, or even that his conduct has been characterized by ‘malice,’ or a degree of aggravation which would entitle the plaintiff to punitive damages for another tort. Liability has been found only where the conduct has been so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized community. Generally, the case is one in which the recitation of the facts to an average member of the community would arouse his resentment against the actor, and lead him to exclaim, ‘Outrageous!’
“The liability clearly does not extend to mere insults, indignities, threats, annoyances, petty oppressions, or other trivialities. The rough edges of our society are still in need of a good deal of filing down, and in the meantime plaintiffs must necessarily be expected and required to be hardened to a certain amount of rough language, and to occasional acts that are definitely inconsiderate and unkind. There is no occasion for the law to intervene in every case where someone’s feelings are hurt. There must still be freedom to express an unflattering opinion, and some safety valve must be left through which irascible tempers may blow off relatively harmless steam. See Magruder, Mental and Emotional Disturbance in the Law of Torts, [49] Harvard Law Review 1033, 1053 (1936). * * *”
Based upon the foregoing standards we affirm the judgment of the court of appeals as to defendants-appellees Jacoby and Underwriters Adjusting Co. The conduct of Jacoby in his telephone conversations with the appellant cannot, as a matter of law, be found to reach the level of “extreme and outrageous” conduct required by the court in Yeager, supra.
However, the alleged conduct of defendant-appellee Cassidy, representing Agency Rent-A-Car, states a sufficient claim for relief for intentional or reckless infliction of emotional distress.
Based upon all the foregoing we affirm the judgment of the court of appeals in part with respect to appellees Jacoby and Underwriters Adjusting Co. We reverse the court of appeals in part and remand the cause to the trial court for further proceedings on the cause of action for intentional or reckless infliction of emotional distress with respect to appellees Cassidy and Agency Rent-A-Car.

Judgment accordingly.

*154Celebrezze, C.J., Sweeney, C. Brown and J. P. Celebrezze, JJ., concur.
W. Brown, Locher and Holmes, JJ., concur in part and dissent in part.

 Yeager v. Local Union 20 (1983), 6 Ohio St. 3d 369, 374, reads in pertinent part:
*153“The standard * * * [adopted] in our recognition of the tort of intentional infliction of serious emotional distress is succinctly spelled out in the Restatement * * *.
“This approach discards the requirement that intentionally inflicted emotional distress be ‘parasitic’ to an already recognized tort cause of action * *